Citation Nr: 0734623	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-40 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to January 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.


FINDING OF FACT

In October 2007, prior to promulgation of a decision in the 
appeal, the Board of Veterans' Appeals (Board) received 
notification from the veteran that a withdrawal of his appeal 
concerning the issues of entitlement to increased ratings for 
his service-connected bilateral patellofemoral syndrome of 
the knees was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  In October 2007, the appellant informed VA 
(specifically, the Board) of his desire to withdraw his 
appeal as to the issues of entitlement to increased ratings 
for his service-connected bilateral patellofemoral syndrome 
of the knees.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these appealed 
matters and they are dismissed.


ORDER

The appeal as to the issues of entitlement to increased 
ratings for the veteran's service-connected right and left 
patellofemoral syndrome is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


